DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Species I-a (Fig. 10 teaching a piezo plate and an electrode plate) and Species II-a (Fig. 30 teaching scanning left to right and top to bottom for both) in the reply filed on January 20, 2021 is acknowledged.

Claims 8, 9 and 17 are hereby withdrawn
Claims 1-7, 10-16 and 18-25 will be examined on the merits


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye (USPN 2020/0160025).

With respect to claim 1, Dangy-Caye teaches a complex sensing device (Figs. 1-14.  At least Figs. 1, 2, 9, 12a teach a combination touch and fingerprint sensing device) comprising: 
a touch panel including a plurality of touch electrodes (Fig. 12a-13d and at least paragraph [0067] teach a touch panel including capacitive detection.  Although not expressly disclosed, a capacitive touch system inherently requires touch electrodes); 
a fingerprint panel including a plurality of pixels (Figs. 4-5c and 7-14 and paragraphs [0091]-[0115] teach fingerprint detection and pixels); 
a touch circuit sensing the touch panel and outputting first sensing data (Figs. 9 and 12a and paragraphs [0109] and [0112] teach touch readout circuitry passing data to a controller); 
a fingerprint circuit sensing a fingerprint sensing area of the fingerprint panel and outputting second sensing data (Figs. 7 and 12a and paragraphs [0100]-; and 
a sensing controller setting the fingerprint sensing area to sense the fingerprint panel based on the first sensing data of the touch circuit (Figs. 8b and 12a-12d, item 1203 and paragraphs [0106], [0112] and [0113] teach the fingerprint sensing area is determined by a previous touch detection.  Examiner notes the term “based on” is subject to a reasonably broad interpretation and includes the teachings of Dangy-Caye). 
However, Dangy-Caye fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art at the time of the invention (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the various teachings of Dangy-Caye because paragraphs [0011], [0045], [0113] and [0116] expressly teaches combining elements from various embodiments.

	With respect to claim 2, Dangy-Caye teaches the complex sensing device according to claim 1, discussed above, wherein the sensing controller determines a touch location based on the first sensing data, and sets a part of an area of the fingerprint panel as the fingerprint sensing area based on the touch location (Dangy-Caye, Figs. 8b and 12a-12d, item 1203 and paragraphs [0106], [0112] and [0113] teach the fingerprint sensing area is determined by a previous touch detection.  Examiner notes the term “based on” is subject to a reasonably broad interpretation and includes the teachings of Dangy-Caye). 


	With respect to claim 18, Dangy-Caye teaches the complex sensing device according to claim 1, discussed above, wherein the sensing controller sets two or more fingerprint sensing areas each having a different location from another based on the first sensing data of the touch circuit (Dangy-Caye, Figs. 5a-5c, 8a-8c and 12a-12d and paragraphs [0092] and [0114] teach multiple fingerprints can be scanned). 
With respect to claim 19, Dangy-Caye teaches a display device comprising: 
a display panel (Fig. 1, item 160, Fig. 2, item 260, Figs. 4a-5c, item 401, Figs. 8a-8d and Fig. 10 teach a display panel); and 
the complex sensing device of claim 1 (discussed above). 
Claim 20, a method of sensing a complex sensing device, corresponds to and is analyzed and rejected for substantially the same reasons as the complex sensing device of Claim 1, discussed above.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye (USPN 2020/0160025) in view of De Foras et al. (USPN 2019/0294845).

With respect to claim 3, Dangy-Caye teaches the complex sensing device according to claim 2, discussed above, wherein one or more of the plurality of pixels included in the fingerprint sensing area are selected as a sensing pixel (Dangy-Caye, Figs. 11a-11d and paragraphs [0100] and [0111]-[0115] teach a subset of the fingerprint detection pixel array around/at the detected touch are used to sense the fingerprint).  
However, Dangy-Caye fails to expressly teach wherein one or more of the plurality of pixels included in the fingerprint sensing area are selected as a sensing pixel, and one or more pixels adjacent to the one or more pixels corresponding to the sensing pixel are selected as a driving pixel, and wherein the fingerprint circuit supplies a driving signal to the one or more pixels corresponding to the driving pixel (emphasis added) (Examiner notes Dangy-Caye discloses an optical fingerprint sensing device with illuminators and optical detectors that doesn’t use the same drive/sense approach as ultrasonic fingerprint sensing). 
De Foras teaches a known technique for ultrasonic fingerprint scanning using driving and sensing pixels (Figs. 1-2 and 15-20 and paragraphs [0048] and [0053]-[0058] teach ultrasonic fingerprint detection using piezoelectric transducers to drive and sense).
It would have been obvious to one of ordinary skill at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the fingerprint scanning of Dangy-Caye to include ultrasonic scanning with driving and sensing as taught by De Foras.  One of ordinary skill in the art would be motivated to make the aforementioned changes because Dangy-Caye expressly teaches ultrasound sensing works as well (paragraphs [0098] and [0106]).  Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to 

With respect to claim 4, Dangy-Caye in view of De Foras teaches the complex sensing device according to claim 3, discussed above, wherein as the driving signal is supplied to the one or more pixels corresponding to the driving pixel, the one or more pixels corresponding to the driving pixel generate ultrasonic waves, and ultrasonic waves reflected from a fingerprint after having been generated from the one or more pixels corresponding to the driving pixel are received by the one or more pixels corresponding to sensing pixels (De Foras, Figs. 1-2 and 15-20 and paragraphs [0048] and [0054]-[0056] teach generation of ultrasonic waves in response to a driving signal exciting the piezoelectric transducer). 

Claims 10-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye (USPN 2020/0160025) in view of Pant et al. (USPN 2016/0162101).

With respect to claim 10, Dangy-Caye teaches the complex sensing device according to claim 1, discussed above, wherein a plurality of fingerprint sensor units corresponds to the plurality of pixels (Dangy-Caye, Fig. 7, item 701 and Figs. 8a-8c and paragraph [0098]; and Fig. 9A, items 908 and paragraphs [0096]-[0097] of Nho et al. (USPN 2015/0331508), which is incorporated by reference in paragraph [0098] of Dangy-Caye, teach a fingerprint sensor array and portions of the array form fingerprint , wherein the sensing controller selects one or more of the plurality of touch sensor units based on the first sensing data, selects one or more of the plurality of fingerprint sensor units which overlap at least a part of an area of the one or more selected touch sensor units, and sets the fingerprint sensing area including one or more selected fingerprint sensor units (Dangy-Caye, Figs. 8b and 12a-12d, item 1203 and paragraphs [0106], [0107], [0112] and [0113] teach the fingerprint sensing area is determined by a previous touch detection). 
However, Dangy-Caye fails to expressly teach wherein a plurality of touch sensor units is defined by the plurality of touch electrodes.
Pant teaches a known technique wherein a plurality of touch sensor units is defined by the plurality of touch electrodes for coarse scanning (Figs. 7-14B and 19A-19D and paragraphs [0047] and [0070]-[0076] and [0089] teach customizable coarse/fine scanning patterns with different sized touch sensor units).
Dangy-Caye teaches a base process/product of a complex sensing device including touch and fingerprint detection which the claimed invention can be seen as an improvement in that a plurality of touch sensor units is defined by the plurality of touch electrodes for coarse scanning.  Pant teaches a known technique wherein a plurality of touch sensor units is defined by the plurality of touch electrodes for coarse scanning that is comparable to the base process/product.
Pant’s known technique wherein a plurality of touch sensor units is defined by the plurality of touch electrodes for coarse scanning would have been recognized by one 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 11, Dangy-Caye in view of Pant teaches the complex sensing device according to claim 10, discussed above, wherein a size of each of the plurality of touch sensor units corresponds to a size of each of the plurality of fingerprint sensor units (Dangy-Caye, Fig. 7, item 701 and Figs. 8a-8c and paragraph [0098]; and Fig. 9A, items 908 and paragraphs [0096]-[0097] of Nho et al. (USPN 2015/0331508), which is incorporated by reference in paragraph [0098] of Dangy-Caye, teach a fingerprint sensor array and portions of the array form fingerprint sensor units; and Pant, Figs. 7-14B and 19A-19D teach customizable sizes for touch sensor units.  The claim does not require any specific corresponding relationship and a reasonably . 
With respect to claim 12, Dangy-Caye in view of Pant teaches the complex sensing device according to claim 10, discussed above, wherein a size of each of the plurality of touch sensor units is larger than a size of each of the plurality of fingerprint sensor units (Dangy-Caye, Fig. 7, item 701 and Figs. 8a-8c and paragraph [0098]; and Fig. 9A, items 908 and paragraphs [0096]-[0097] of Nho et al. (USPN 2015/0331508), which is incorporated by reference in paragraph [0098] of Dangy-Caye, teach a fingerprint sensor array and portions of the array form fingerprint sensor units; and Pant, Figs. 7-14B and 19A-19D teach customizable sizes for touch sensor units.  At least Pant, Figs. 8, 14A-14B and 19A-19D teach super pixels with multiple electrodes per touch sensor unit that can be larger than the fingerprint sensor unit). 
With respect to claim 13, Dangy-Caye in view of Pant teaches the complex sensing device according to claim 10, discussed above, wherein a size of each of the plurality of touch sensor units is smaller than a size of each of the plurality of fingerprint sensor units (Dangy-Caye, Fig. 7, item 701 and Figs. 8a-8c and paragraph [0098]; and Fig. 9A, items 908 and paragraphs [0096]-[0097] of Nho et al. (USPN 2015/0331508), which is incorporated by reference in paragraph [0098] of Dangy-Caye, teach a fingerprint sensor array and portions of the array form fingerprint sensor units; and Pant, Figs. 7-14B and 19A-19D teach customizable sizes for touch sensor units.  At least Pant, Fig. 7 teaches each touch sensor unit corresponds to a touch electrode and . 
With respect to claim 14, Dangy-Caye in view of Pant teaches the complex sensing device according to claim 10, discussed above, wherein the plurality of touch electrodes are touch electrodes for sensing a self-capacitance, and each of the plurality of touch electrode units corresponds to each of the plurality of touch electrodes (Pant, Figs. 7-14B and 19A-19D teach customizable sizes for touch sensor units.  At least paragraphs [0047] and [0070]-[0073] teach self-capacitance). 
With respect to claim 15, Dangy-Caye in view of Pant teaches the complex sensing device according to claim 10, discussed above, wherein the plurality of touch electrodes includes one or more driving touch electrodes and one or more sensing touch electrodes for sensing a mutual capacitance, and each of the plurality of touch electrode units is defined in an area in which each of the driving touch electrodes and each of the sensing touch electrodes intersect (Pant, Figs. 7-14B and 19A-19D teach customizable sizes for touch sensor units.  At least paragraphs [0047] and [0074]-[0075] teach mutual capacitance).

Claim 21, an apparatus, corresponds to and is analyzed and rejected for substantially the same reasons as the complex sensing device of Claims 1 and 10, discussed above.
Examiner notes Dangy-Caye further teaches a fingerprint circuit configured to sense a subset of the plurality of the pixels of the fingerprint panel corresponding to a fingerprint sensing area that is smaller than the area of the fingerprint panel (Dangy-Caye, Figs. 12a-12d teach the fingerprint sub scan is less than the total area of the fingerprint panel). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye (USPN 2020/0160025) in view of Low et al. (USPN 2013/0147741).

With respect to claim 16, Dangy-Caye teaches the complex sensing device according to claim 1, discussed above.  However, Dangy-Caye fails to expressly teach wherein a direction in which the touch panel is scanned is a same direction in which the fingerprint sensing area is scanned in the fingerprint panel (Dangy-Caye, Figs. 13a-13d and paragraph [0113] teach fingerprint scanning is done by sequential scanning which includes “selecting the first row, reading out pixel of the columns and sequentially performing the operation on the next row.”  However, Dangy-Caye is silent on how touch scanning is performed). 
Low teaches a known technique in which a touch panel is sequentially scanned row by row (Fig. 1 and paragraph [0007]).
Dangy-Caye teaches a base process/product of a complex sensing device where fingerprint scanning is done by sequential scanning which the claimed invention can be seen as an improvement in that both the touch panel and the fingerprint scanning are in the same direction.  Low teaches a known technique of sequentially scanning a touch panel that is comparable to the base process/product.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye (USPN 2020/0160025) in view of De Foras et al. (USPN 2019/0294845) and further in view of Brown et al. (USPN 2015/0374335).

With respect to claim 5, Dangy-Caye in view of De Foras teaches the complex sensing device according to claim 3, discussed above, wherein each of the plurality of pixels included in the fingerprint panel comprises: a transducer (De Foras, Fig. 2 and paragraph [0048]) including a first driving electrode (De Foras, Fig. 2, item 106 and paragraph [0054]), a piezoelectric material layer (De Foras, Fig. 2, item 110 and paragraph [0054]), and a second driving electrode (De Foras, Fig. 2, item 108 and paragraph [0054]).  
However, Dangy-Caye in view of De Foras fail to expressly teach wherein each of the plurality of pixels included in the fingerprint panel comprises: a transducer including a first driving electrode, a piezoelectric material layer, and a second driving electrode; a transmission transistor controlled by a first scan signal, and electrically connected between a driving line to which a first driving signal is supplied and the first driving electrode; and a first reception transistor and a second reception transistor electrically connected between a readout line and a power supply line to which a power supply voltage is supplied, wherein the first reception transistor is electrically connected between the power supply line and an intermediate node corresponding to a connection point between the first transistor and the second transistor, and wherein the second reception transistor is controlled according to a second scan signal, and electrically connected between the intermediate node and the readout line (emphasis added) (Examiner notes De Foras is silent on the specific fingerprint circuitry). 
Brown teaches a known technique using a transducer, transmission transistor and two reception transistors in an ultrasonic sensor (Fig. 1b).  Specifically, Brown teaches wherein each of the plurality of pixels included in the fingerprint panel comprises: 
a transducer including a first driving electrode, and a second driving electrode (Fig. 1b, item 15 teaches a transducer with unlabeled first/second driving electrodes);
a transmission transistor controlled by a first scan signal, and electrically connected between a driving line to which a first driving signal is supplied and the first driving electrode (Fig. 1b, items 24 and 20 teach a transmission transistor and a driving line); and 
a first reception transistor (Fig. 1b, item 64) and a second reception transistor (Fig. 1b, item 62) electrically connected between a readout line (Fig. 1b, item Rx_OUT) and a power supply line (Fig. 1b unlabeled connection below item 64) to which a power supply voltage is supplied, wherein the first reception transistor is electrically connected between the power supply line and an intermediate node (Fig. 1b, unlabeled connection between items 62 and 64) corresponding to a connection point between the first transistor and the second transistor, and wherein the second reception transistor is controlled according to a second scan signal (Fig. 1b, item Rx_EN), and electrically connected between the intermediate node and the readout line (Fig. 1b).
Dangy-Caye in view of De Foras teaches a base process/product of a complex sensing device including an ultrasonic sensor which the claimed invention can be seen as an improvement in that each of the plurality of pixels included in the fingerprint panel comprises: a transducer including a first driving electrode, a piezoelectric material layer, and a second driving electrode; a transmission transistor controlled by a first scan signal, and electrically connected between a driving line to which a first driving signal is 
Brown’s known technique of using a transducer, transmission transistor and two reception transistors in an ultrasonic sensor would have been recognized by one skilled in the art as applicable to the base process/product of Dangy-Caye in view of De Foras and the results would have been predictable and resulted in each of the plurality of pixels included in the fingerprint panel comprises: a transducer including a first driving electrode, a piezoelectric material layer, and a second driving electrode; a transmission transistor controlled by a first scan signal, and electrically connected between a driving line to which a first driving signal is supplied and the first driving electrode; and a first reception transistor and a second reception transistor electrically connected between a readout line and a power supply line to which a power supply voltage is supplied, wherein the first reception transistor is electrically connected between the power supply line and an intermediate node corresponding to a connection point between the first transistor and the second transistor, and wherein the second reception transistor is 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 6, Dangy-Caye in view of De Foras and further in view of Brown teach the complex sensing device according to claim 5, discussed above, wherein the transducer included in the one or more pixels corresponding to the driving pixel generates ultrasonic waves when the first driving signal is applied to the first driving electrode and a bias voltage is applied to the second driving electrode, and the transducer included in the one or more pixels corresponding to the sensing pixel causes a voltage of the first driving electrode to be changed depending on ultrasonic waves reflected from a fingerprint after having been generated from the one or more pixels the driving pixel (De Foras, Fig. 2 and paragraphs [0055] and [0081]-[0084]; and Brown, Fig. 1b and paragraph [0015]). 


Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye (USPN 2020/0160025) in view of Pant et al. (USPN 2016/0162101) and further in view of De Foras et al. (USPN 2019/0294845).
*Examiner notes the following rejections use the same prior art references discussed above but combined but in a different order.  The same obviousness rationales still apply to the combinations.

The further limitations of claim 22 are rejected for substantially the same reasons as claim 3, discussed above.

The further limitations of claims 23-24 are rejected for substantially the same reasons as claim 4, discussed above.

The further limitations of claim 25 are rejected for substantially the same reasons as claims 1, 3, 4 and 10, discussed above.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangy-Caye (USPN 2020/0160025) in view of De Foras et al. (USPN 2019/0294845) in view of Brown et al. (USPN 2015/0374335) and further in view of Umemura et al. (USPN 4,680,499).


However, Dangy-Caye in view of De Foras and further in view of Brown fail to expressly teach wherein the piezoelectric material layer is in a form of a plate, and disposed commonly in an area of the plurality of pixels. 	Umemura teaches a known technique using a monolithic piezoelectric plate in an ultrasound transducer array (Figs. 1-4 and Col. 1, lines 10-14).
It would have been obvious to one of ordinary skill at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the complex sensing device of Dangy-Caye in view of De Foras and further in view of Brown to include a monolithic piezoelectric plate in the ultrasound transducer array such that the piezoelectric material layer is in a form of a plate, and disposed commonly in an area of the plurality of pixels.  One of ordinary skill in the art would be motivated to make the aforementioned changes to achieve high performance and low manufacturing cost (Umemura, Col. 1, lines 10-14).  Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success. 

	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Pasquero et al. (USPN 2012/0262408), Roh et al. (USPN 2017/0316250), Kravets et al. (USPN 2017/0076130) and Lee et al. (USPN 2020/0167026) teach a complex touch/fingerprint sensing device;
Takeuchi et al. (USPN 6,396,196), Adachi et al. (USPN 2010/0251823), Wang (USPN 2018/0136772) and Ohigashi et al. (USPN 4,424,465) teach a piezoelectric transducer; and
Chang et al. (USPN 2017/0097702) teaches touch scanning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623